Citation Nr: 1618557	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  08-00 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to service-connected disabilities.

2.  Entitlement to a higher initial rating for headaches on an extraschedular basis. 

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) before October 4, 2013.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to June 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied service connection for PTSD, Bell's palsy, GERD, an ulcer, and hypertension, and granted service connection for headaches as a residual of head injury with an initial noncompensable disability rating effective November 28, 2005.

In an October 2013 rating decision, the RO granted a 30 percent rating for headaches, effective October 5, 2013.

In September 2014, the Veteran and his wife testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In December 2014, the Board denied entitlement to service connection for Bell's palsy and granted an initial rating of 30 percent for headaches, effective November 28, 2005.  The Board also granted entitlement to a TDIU, effective October 4, 2013.  The TDIU issue arose as an element of the initial rating for headaches.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board remanded the claims of entitlement to service connection for GERD, an ulcer, and hypertension, as well as entitlement to a TDIU prior to October 4, 2013.  The decision also deferred decision on entitlement to an extraschedular rating for service-connected headaches until the issue of entitlement to a TDIU prior to October 4, 2013, had been adjudicated.  See Brambley v. Principi, 17 Vet. App. 20 (2003) (holding that extraschedular ratings for individual disabilities could be inextricably intertwined with entitlement to TDIU).

The Board remanded the issue of entitlement to TDIU prior to October 4, 2013, so that the Director of Compensation and Pension Services (C&P Director) could adjudicate entitlement to a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b) (2015).  In November 2015, the C&P Director determined that TDIU was not warranted prior to October 4, 2013.  

In a November 2015 rating decision, the RO granted entitlement to service connection for hypertension and esophageal ulceration, claimed as ulcer, and assigned noncompensable ratings for both disabilities, effective December 19, 2005.  The RO's action represents a full grant of the benefits sought as to the claim for service connection for hypertension and esophageal ulceration, claimed as ulcer.  

The rating decision erroneously continued to list the headache disorder as being rated noncompensable prior to October 4, 2013.  There has not been a rating decision implementing the Board's grant of a 30 percent rating, effective November 28, 2005.

The issue of entitlement to service connection for GERD, to include as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have symptoms related to service-connected headaches that are not contemplated by the rating criteria.

2.  Prior to October 4, 2013, the Veteran's service-connected disabilities were shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for extraschedular referral of the headache claim for increase to the Under Secretary for Benefits or the Director of the Compensation and Pension Service are not met.  38 C.F.R. § 3.321(b) (2015).

2.  Prior to October 4, 2013, the criteria for a TDIU were met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The appeal as to the rating for headaches and entitlement to TDIU arise from disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2015) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's hearing, the undersigned outlined the issues on appeal and suggested evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing l in establishing a higher initial rating and entitlement to TDIU. 

At the hearing, the Veteran described his symptoms from headaches in a way that indicated his awareness that his disability was rated on the basis of the severity of his symptoms.  He was asked about his symptoms and thereby put on notice that they were relevant to his rating.  The undersigned asked him about missing elements needed for a higher rating.  He was advised that a higher rating would require evidence of severe economic impact.  Extraschedular aspects of the claim were not specifically discussed, but that element of his appeal was deferred and he had further opportunity to provide argument and evidence after receiving additional notice in the December 2014 Board decision and the November 2015 supplemental SOC.   

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA treatment records, private records, and his Social Security Administration record have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

Further, in February 2007, April 2010, and October 2013, the Veteran was afforded VA examinations in connection with his claim for an increased initial rating for headaches on appeal, the reports of which are of record.  Additionally, VA examinations were provided in March 2015 concerning the Veteran's claim of entitlement to service connection for GERD as well as the claim for entitlement to an effective date earlier than October 4, 2013, for TDIU.  An addendum opinion regarding the issue of entitlement to an effective date earlier than October 4, 2013, for TDIU was obtained in September 2015.  

 The Board finds the duties to notify and assist have been met.

II.  Extraschedular Rating

The Veteran's schedular determination for his service-connected headaches is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the C&P Director to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's service-connected headaches are currently assigned a 30 percent rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  A 30 percent rating is warranted if the Veteran has headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The highest rating available, 50 percent, is warranted if the Veteran has headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" and the courts have not undertaken to define "prostrating" for purposes of Diagnostic Code 8100.  See Fenderson v. West, 12 Vet. App. at 119.     

In February 2007, the Veteran described his headaches as occurring once per week, caused by stress.  He denied nausea, vomiting, vision changes, photophobia, weakness, imbalance, or sensory abnormalities.  The headaches lasted 30 to 60 minutes and did not interfere with his activities of daily living.  He did not take prescribed or over-the-counter medication to alleviate his headaches.

The Veteran complained of increased frequency of headaches in October 2007 and November 2007; in February 2008, he indicated that his headaches occurred twice per week.  

The Veteran's former employer submitted a statement in February 2010 indicating that the Veteran missed numerous days of work due to headaches.  Also in February 2010, the Veteran's wife submitted a statement that the Veteran took medication for headache relief and that the Veteran had lost "numerous days of work over the years" due to headaches.

The February 2010 VA examination report indicates that the Veteran had headaches every week to every two months, regularly manifested by right occipital pain.  The headaches varied in frequency and were generally caused by stress and lack of sleep.  Spontaneously, the headaches could worsen at least once a month to once every two months with pain so severe, it encompassed the entire side of his head, and was accompanied by nausea and light and sound sensitivity for which he took Imitrex. The Veteran reported that his headaches were frequently worse in the winter months when his work related stress was higher and lasted from minutes to hours.  He rated their pain intensity from 2 to 10 out of ten and said they could be prostrating.  The Veteran reported that he missed work due to significant headaches and had 4 to 5 prostrating headaches a year since 1970. 

During the October 2013 VA examination, the Veteran reported having 5 to 15 headaches a month and the examiner found that the headaches impact the Veteran's employment insofar as they caused him to miss some work prior to his retirement. 

During his September 2014 Board hearing, the Veteran testified that he had 6 to 9 headaches a month that lasted 1 to 2 hours.  See Board hearing transcript at page 4.  When he worked as a truck driver, "quite frequently" he pulled over on the road, closed his eyes, and waited for the headache to subside so he could do his job.  Id.    The Veteran rated his headache pain as an 8 1/2 to 9 1/2 out of 10 and that was occasionally 10 in severity.  Id. at 5.  His headaches affected his ability to work, but he did not miss much time because he needed the money and suffered through.  Id at 6.  The Veteran explained that, with a headache, he had to stay still as much as possible, and take medication and lay down.  Id. at 13.  The medication usually took effect within an hour and the headache wore off.  If he waited too long to take his medication, the headache could last for hours.  Id. at 14.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria for the service-connected headaches are inadequate.  The manifestations of the Veteran's headache disability (i.e., headaches with characteristic prostrating attacks occurring, on average, once a month for the last several months) are contemplated by the rating criteria set forth above, and reasonably describe his service-connected disability.  The Veteran did not describe any characteristics or symptoms of his headaches that are outside the schedular criteria do not contemplate the symptoms he has had.  Accordingly, as the rating criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule, and referral for extraschedular consideration is not warranted.

The Board further observes that, even if the available schedular ratings for the headaches did not contemplate the symptoms present in this case, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his headaches.  The record is absent for any evidence that, due to his headaches, the Veteran has required surgical intervention, emergency care, admission on an inpatient basis, or any other course of treatment beyond conservative measures.  

In addition, there is no persuasive evidence in the record to indicate that the headaches would cause impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board acknowledges that the Veteran's service-connected disabilities, including his headaches, have an impact on his ability to work.  The rating criteria; specifically contemplate economic impact; and schedular ratings are intended to compensate for considerable time lost from work consistent with the percentage rating.  38 C.F.R. § 4.1 (2015).  Therefore, the Veteran's headaches do not have attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization in excess of what is contemplated in a schedular rating so as to render impractical the schedular rating criteria for headaches.  

The Board therefore finds that the criteria for referral for extraschedular consideration of the Veteran's headaches have not been met at any time since the effective date of service connection.  Given that referral is not warranted, the underlying claim for a higher rating based extraschedular consideration is denied.  As the preponderance of the evidence is against assignment of higher ratings on an extraschedular basis, the benefit-of-the-doubt doctrine is not applicable, and the claims must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to TDIU prior to October 4, 2013

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, neither the veteran's nonservice-connected disabilities nor may advancing age be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Id.   

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the veteran's service-connected disabilities have on his or her ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2015).

For the period prior to October 5, 2013, the Veteran was service-connected for the following: PTSD, evaluated as 30 percent disabling, effective December 19, 2005; headaches, evaluated as 30 percent from November 28, 2005 to October 4, 2013; diabetes mellitus type II, evaluated as 20 percent disabling, effective February 4, 2009; hypertension, evaluated as noncompensable, effective December 19, 2005, and esophageal ulceration, evaluated as noncompensable, effective December 19, 2005.  

The Veteran's combined rating was 30 percent from November 28, 2005 to December 19, 2005; 50 percent from December 19, 2005 to February 3, 2009; and 60 percent February 4, 2009 to October 3, 2013.  38 C.F.R. § 4.25 (2015).  Thus, during this time period, the Veteran did not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of their service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  An assessment for extraschedular referral requires consideration of all of the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  Rating boards are required to submit to the Director of Compensation and Pension Service all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

In November 2015, the C&P Director found that TDIU was not warranted on an extraschedular basis.  This decision is reviewable by the Board.  Wages v. McDonald, 27 Vet. App. 233 (2015).

Treatment records show that, in December 2005, the Veteran's private psychologist found that the Veteran exhibited symptoms of isolation and had a "tenuous" employment with a trucking company due to various incidents of road rage and inappropriately directing his anger.  

A June 2008 VA treatment record shows the Veteran indicated that his fuel delivery business had slowed significantly and he was considering going on temporary disability.  He indicated that he was hopeful that his claim for entitlement to service connection for PTSD would be approved and he would be able to discontinue working.  

A mental health note from January 2010 shows that the Veteran complained of severe pain in his left shoulder, which complicated his ability to drive a truck and put on and remove snow chains.  He reported that his anger was well controlled and he was getting along well with his wife.  As of February 2010, the Veteran reported being employed full time as a fuel truck driver.  He experienced road rage, irritability with coworkers, and frustration with clients that interfere with work and family.  

The Veteran's former employer submitted a statement in February 2010 indicating that the Veteran had missed numerous days of work due to headaches.  Also in February 2010, the Veteran's wife submitted a statement that the Veteran took medication for headache relief and that the Veteran had lost "numerous days of work over the years" due to headaches.

In March 2010, the Veteran stated that he was hopeful that a service-connected claim for a head injury would be approved and he would be able to terminate his employment in the near future.

Documentation from the Social Security Administration (SSA) was received in June 2015 regarding the Veteran's disability compensation.  The evidence shows that the primary disability considered in their decision was osteoarthrosis (of his shoulder), and no secondary disorder was listed as causing or contributing to unemployability.  The Veteran's SSA records show that the Veteran complained of shoulder pain, back pain, had trouble lifting and pulling, and got stressed easily.  The Veteran's records included a headache questionnaire that indicated that he experienced headaches twice a week, which were brought on or made worse by stress.  

In an SSA questionnaire he completed in December 2010, the Veteran explained that his shoulder pain prevented him from dressing without help from his wife.  He stated that he has pain when he reaches around.  The Veteran denied being able to do household chores or yard work due to his shoulder pain.  He further indicated that he engaged in some social activities, including talking to his parents and brother a couple of times per week.  He reported going to breakfast on the weekends and denied needing someone to remind him or accompany him to go places.  He also denied any problems getting along with family, friends, neighbors, or others.  When asked to describe the changes in his social activities, he stated that he cannot scuba dive or snorkel.  He reported that his injuries affected his ability to lift, reach, sit, use hands, and complete tasks.  

He did not indicate that his disabilities affected his ability to concentrate, remember things, understand things, follow instructions, or get along with others.  He reported having attention deficit disorder, which he stated affects his ability to pay attention.  He stated that he could follow written instruction so long as there are not too many steps to follow; he also indicated that he could follow oral instructions.  He stated that he got along very well with authority figures unless they are rude; he stated that he has a short temper.  He denied ever being fired or laid off from a job because of problems getting along with other people.  The Veteran indicated that he did not handle stress well; he reported taking medication to control his PTSD symptoms.  He endorsed nightmares.  

In another disability questionnaire completed for SSA, the Veteran was specifically asked to describe all physical or mental conditions that limit his ability to work.  The Veteran indicated that his shoulder injuries and migraines affected his ability to work.  Under education and training, the Veteran reported that he had received his general education development (GED) test in 1974.  He denied special education classes and specialized job training, trade, or vocational school.  

The SSA records also included a field office disability report that found that the Veteran did not have difficulty with hearing, reading, breathing, understanding, coherency, concentrating, talking, answering, sitting, standing, walking, seeing, using hands, or writing.  The examiner noted that the Veteran was fairly clean and had a good attitude; he reported having frequent migraines.  During a physical residual functional capacity assessment, the examiner noted that the Veteran alleged disability due to frequent headaches and injuries to both shoulders.  The examiner noted that the Veteran had shoulder surgeries in August 2010 and March 2011.  The examiner noted that other impairments included hypertension, diabetes mellitus, and OSA/CPAP (sleep apnea), all of which were noted to be not severe but were considered in the overall assessment.   

The SSA records also included extensive treatment records concerning the Veteran's bilateral shoulder disabilities.  The records show that he had a left shoulder surgery in August 2010 and a right shoulder surgery in March 2011.  The records also included private treatment records including information regarding the Veteran's Barret's esophagus and GERD.  

In January 2011, a VA examination was conducted regarding the Veteran's claim of entitlement to service connection for PTSD.  He indicated that he had worked full-time as a fuel truck driver since 1989.  He reported that he had been on medical leave because of his shoulder since September 2010.

In November 2011, the Veteran reported that he was able to do occasional work for his former employer and made extra money.  The only symptoms of PTSD that were not well controlled were occasional nightmares.  His anger had been very mild since retirement.

A VA examination from October 2013 noted that the Veteran's residuals from his traumatic brain injury (TBI) make securing and maintaining employment challenging but in the opinion of the examiner, do not preclude it.  A headache examination dated in October 2013 indicated that the Veteran's headaches impact employment insofar as they would cause him to miss some work.

The Veteran filed his VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in December 2013.  At that time, he indicated that his PTSD prevented him from securing or following any substantially gainful occupation.  He reported that he had last worked full time in 2009 as a fuel truck driver.  He listed his last employer.  He stated that he left his employment due to his disability.  Further, he indicated that he had not tried to obtain employment since he became too disabled to work.  He did not complete the information regarding education and training.  

Requests were made to the Veteran's most recent employer on two occasions in order to obtain information in support of the Veteran's claim.  No response was received.  

A VA examiner provided a retrospective opinion in September 2015 that the Veteran's disabilities "at least as likely as not" prevented gainful employment prior to October 5, 2013.  The examiner stated that this was due to the Veteran's physical problems as well as PTSD.  The opinion stated that the Veteran had not worked because of issues with PTSD, an inability to control anger, problems with mood swings, issues with concentration, and problems with impulse control.  The examiner stated that the Veteran was able to be in a car club, but that he did not participate consistently.  

The examiner further stated that the Veteran had not been able to function in an employment setting, 40 hours week, eight hours a day.  The Veteran's anger issues, his reactivity, and problems with aggressive acting out, did not make him an asset to a work environment.  The examiner did not explain which physical conditions were being referenced in the opinion or how each affected employment.  

The Director of Compensation reviewed the Veteran's claims file, including records from SSA and VA and private treatment records; the Director noted that there were no records provided from the Veteran's previous employer.   The Director opined that the evidence did not support a finding that service connected disabilities prevented gainful employment prior to October 2013.

In reviewing the evidence thoroughly, the Board finds that the evidence is in at least relative equipoise as to whether the Veteran's service-connected disabilities prevented him engaging in substantially gainful employment, prior to October 4, 2013.  Here, the September 2015 VA examiner determined the Veteran would have difficulty conforming to work-like environment prior to October 4, 2013.  As such, reasonable doubt must be resolved in his favor, and an award of TDIU is warranted before October 4, 2013.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has reported varying dates as to when he stopped gainful employment.  The appeal encompasses the entire period since the effective date for headaches on November 28, 2005.  Contemporaneous treatment records and statements from the Veteran show that he was gainfully employed, albeit with some struggle, until September 2010.  The SSA records show that his disability was found to have begun on September 7, 2010.  Accordingly, TDIU is warranted as of that date.

The weight of the evidence is to the effect that the Veteran was gainfully employed prior to that date.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case TDIU has been in effect since September 7, 2010.  There is no gap to fill during that period.  Prior to that date, there is no evidence that the service connected disabilities were manifested by symptoms not contemplated by rating criteria; hence referral for consideration of a combined extraschedular rating was not warranted.


ORDER

Entitlement to an extraschedular rating for headaches is denied.

Entitlement to a TDIU, effective September 7, 2010, on an extraschedular basis, is granted.


REMAND

The Board previously remanded this claim in December 2014 for additional development.  The Board directed a VA examiner to provide an opinion as to whether (1) the Veteran has alcohol abuse related to PTSD, and if so, whether it caused or aggravated GERD or ulcer disease; (2) the Veteran's GERD was at least as likely as not related to the Veteran's active service, including his exposure herbicides or cement dust; (3) the Veteran's GERD was at least as likely as not the result of service-connected headaches, head injury, or PTSD (or alcohol abuse, if diagnosed); or (4) the Veteran's GERD was at least as likely as not aggravated by service-connected headaches, head injury, or PTSD (or alcohol abuse, if diagnosed).

A VA examination regarding the Veteran's PTSD was conducted in March 2015.  The examiner noted that the Veteran's alcohol dependence was in remission.  The examiner noted that the Veteran's PTSD is related to his alcohol dependence but did not provide an opinion as to whether or not it caused or aggravated the Veteran's GERD.  This, she stated, "can only be answered by a medical specialist."  The examiner also noted that the Veteran's PTSD and alcohol abuse dependence was caused by his military experience and has created issues in the Veteran's life, but that she could not determine whether the alcohol has had any "bearing" on the Veteran's physical condition.    

An esophageal conditions VA examination was also conducted in March 2015.  The examiner noted the Veteran had diagnoses of GERD, hiatal hernia, and Barrett's esophagus.  The examiner noted that the Veteran's is most recent upper endoscopy from July 2014 showed a normal stomach and duodenum, a hiatal hernia and Barrett's esophagus of the lower third of the esophagus.  Biopsies of the esophagus showed intestinal metaplasia but no dysplasia was identified.

In providing his opinion, the examiner noted that a hiatal hernia is an anatomical variant and less likely than not to have been caused by prior alcohol abuse.  GERD, the examiner stated, is worsened by hiatal hernia.  The examiner found that both hiatal hernia and alcohol contributed to the veteran's history of esophagitis in 1991.   He opined that, "[a]t that time it was more likely than not that alcohol abuse secondary to PTSD aggravated his GERD and esophagitis."  The examiner stated that now that the Veteran "is no longer drinking alcohol, his most recent upper endoscopy" (from July 2014) "no longer shows esophagitis, further supporting the role alcohol played in his prior esophagitis and esophageal ulceration."  The examiner also noted that "[t]here is no accepted medical evidence that exposure to herbicides or cement dust in 1970 could produce GERD or esophageal ulceration, especially 20 years later in 1990."  
  
The opinions rendered by the examiner in March 2015 do not appropriately address the Board's inquiries.  While he did specifically address the question as to whether the Veteran's GERD is related to his exposure to herbicides and cement dust, he did not provide an adequate opinion as to whether the Veteran's GERD is related to or aggravated by any of his service connected disabilities (to include the medications, including aspirin, used to treat the disabilities).  As such, the Board finds that there has not been substantial compliance with the previous remand directives, and a new VA medical opinion is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim file with a copy of this Remand to the March 2015VA examiner, if possible, for an opinion as to whether the Veteran's GERD is caused or aggravated by his service-connected headaches (to include the medications he has taken to control the headaches), head injury, or PTSD (or alcohol abuse).  If the March 2015 VA examiner is not available, obtain an opinion from an appropriate VA examiner.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner should review the Veteran's claims file and this Remand and address the following:

a.  Is the Veteran's GERD at least as likely as not (probability of 50 percent or more) caused by the service-connected disabilities, including headaches (including the medications used to treat them), head injury, or PTSD (including alcohol abuse)?

b.  If not caused by the service-connected disabilities, is the Veteran's GERD at least as likely as not (probability of 50 percent or more), aggravated (made worse) by the service-connected disabilities, including headaches (including the medications used to treat them), head injury, or PTSD (including alcohol abuse)? 

c.  If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of GERD prior to aggravation?

If the examiner is unable to provide the opinion without resorting to speculation, the examiner should state whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is missing evidence that would enable the examiner to provide the opinion.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


